Citation Nr: 0827297	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-17 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for a service-connected mood disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from October and November 2005 rating decisions by which the 
RO granted service connection for a mood disorder to which it 
assigned a 30 percent disability evaluation.  The veteran is 
contesting the in initial evaluation assigned.  

In January 2007, the veteran presented testimony at a hearing 
before a decision review officer at the RO.

In June 2007, he was afforded a hearing before the 
undersigned, which was held at the RO.


FINDING OF FACT

The veteran's mood disorder is manifested by no more than 
moderate symptomatology and global assessment of functioning 
(GAF) scores ranging from 55 to 60.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected mood 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9435 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case, 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with Dingess was 
sent to the veteran in March 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  

The VCAA duty to notify has not been satisfied with respect 
to the elements outlined in Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, Id.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran was advised of all relevant provisions in the April 
2006 statement of the case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, two VA examinations were provided in 
furtherance of the veteran's claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  There is no indication that relevant private 
treatment records exist.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The veteran was 
afforded VA medical examinations in furtherance of his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected mood disorder has been rated 
30 percent disabling by the RO under the provisions of 
Diagnostic Code 9435.  38 C.F.R. § 4.130.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read in pertinent part as 
follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name. 

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9435 (2007).

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes).

In March 2005, the veteran underwent an initial VA 
psychiatric examination.  The veteran complained of low 
energy, a depressed mood, hopelessness, and the tendency to 
become easily upset.  The veteran denied manic, psychotic, 
and obsessive-compulsive symptoms.  Objectively, the veteran 
was noted to be neatly dressed and groomed, pleasant, and 
cooperative.  He had good eye contact, normal speech, and 
organized thought processes.  Insight and judgment were 
adequate.  The veteran's mood was characterized as "low," 
his affect was dysphoric, and he displayed moderate 
psychomotor retardation.  The examiner diagnosed a mood 
disorder that was secondary to a chronic renal condition.  
The examiner assessed a GAF score of 55 and prescribed 
psychotropic medication.

In April 2005, the veteran underwent an initial VA mental 
health assessment with a registered nurse.  The veteran spoke 
of a history of six to eight months of counseling some three 
years prior for depression, which the veteran identified as 
lethargy.  He tried Prozac that was discontinued due to a 
kidney condition.  The veteran reported symptoms such as loss 
of libido, loss of energy, and loss of motivation.  The 
veteran denied suicidal ideation and excessive worry.  He 
indicated that he was employed on a full-time basis as a 
teacher and stated that leisure activities included going to 
the movies and eating out.  Objectively, the veteran was 
alert, attentive, and fully oriented.  He was cooperative and 
reasonable.  His grooming was adequate.  Speech, thought 
processes, and though content were assessed as normal.  
Judgment was good, and memory was intact.  The veteran's 
mood, however, was depressed.  

In May 2005, the veteran reported that he was able to 
complete some work assignments that were "hanging over his 
head" and that he experienced no difficulty concentrating on 
the tasks at hand.  At work, his students commented on a 
positive change in his mood.  The veteran, however, expected 
his mood to take a turn for the worse, as it always did.  
Objectively, the examining psychologist observed a depressed 
mood and a corresponding affect.  Speech was normal, memory 
was intact, thought processed were linear and goal oriented, 
and insight and judgment were good.  There was no evidence of 
suicidal ideation, homicidal ideation, hallucinations, or 
delusions.  The examiner diagnosed dysthymic disorder and 
recurrent major depressive disorder that was fairly well 
managed with a medication regimen.  The examiner assessed a 
GAF score of 55.

On October 2005 VA mental disorders examination, the veteran 
asserted that he "was not interested in much of anything."  
Such sentiments, according to the examiner, were symptomatic 
of depression.  He reported a loss of energy, crying 
episodes, anger, and irritability.  The veteran complained of 
hopelessness in regard to his longstanding Goodpasture's 
syndrome.  The veteran was employed on a full-time basis as a 
reading specialist at an elementary school.  He described his 
work performance as "just barely satisfactory" due to a 
loss of interest in his work and easy fatigability during the 
work day.  Objectively, the veteran was well groomed and 
presented as neat, clean, and casual.  He cooked for himself 
and his wife, did chores, and ran errands.  The veteran 
denied socializing outside of the workplace where he had some 
acquaintances.  He denied alcohol use, which had never been a 
problem.  There was no illicit drug use or any other type of 
inappropriate behavior.  Memory was intact, and the veteran 
was oriented in all spheres.  There were no observable 
abnormalities of speech or thought.  Judgment was 
satisfactory and insight was fair.  Concentration was intact, 
although the veteran complained of loss of focus.  The 
veteran's mood was depressed.  The examiner diagnosed 
depressive disorder and assessed a GAF score of 60.  

On July 2006 VA mental disorders examination, the veteran 
indicated that he could not concentrate long enough to do 
anything.  The veteran complained that his depression had 
worsened and spoke of disturbed sleep.  He voiced 
manifestations such as fatigue and helplessness.  The veteran 
gained 11 pounds since the last rating examination.  He 
denied suicidal ideation.  The examiner, however, commented 
that there was essentially no change in the veteran's 
depressive disorder since the previous examination.  The 
veteran reported that he resigned from his position as a 
reading specialist in June 2006 because he did not feel that 
he could handle the pressure and that he was not seeking 
alternative employment.  The veteran, however, managed his 
own personal hygiene and grooming, performed chores, ran 
errands, and cooked.  The examiner observed that the veteran 
was fully oriented and that memory was intact.  Thought and 
speech were normal.  There was no suicidal ideation and no 
delusions or lack of contact with reality.  According to the 
examiner, concentration was intact.  The veteran's mood was 
euthymic.  Judgment and insight were fair.  The examiner 
diagnosed depressive disorder secondary to Goodpasture's 
syndrome and assessed a GAF score of 60.  

At his January 2007 hearing, the veteran maintained that he 
still saw a therapist and that he was taking psychotropic 
medication.  He indicated that he had no friends and that he 
had a reduced ability to function and stated that he felt 
anxious at times.  The veteran stated  that he left work 
because he had trouble understanding commands and directions 
and complained of memory problems.  The veteran indicated 
motivational problems and testified that he just wanted to 
stay home and watch television.  

At his June 2007 hearing, the veteran testified that he was 
employed until June 2006 as a reading specialist at a public 
school because that position was recommended by the principal 
as it was less stressful than classroom teaching.  He stated 
that he left the teaching position voluntarily because he 
could not continue what he was doing.  The veteran described 
a normal day as one in which he watched television and 
indicated that he only got up to do things out of necessity.  
He stated that he did not socialize because he had no friends 
and that he was happier alone and that even at home, he spent 
time in a room apart from his wife.  Apparently, by June 
2007, the veteran was no longer taking psychotropic 
medication due to his serious renal condition.  

The Board observes that the veteran's GAF scores have hovered 
in the 55 to 60 range during the course of this appeal 
indicative of more moderate symptoms.  As well, objective 
examination has consistently reflected full orientation, 
proper dress and hygiene, intact judgment, an ability to 
concentrate, unimpaired thought processes, and normal speech.  
Such symptoms do not rise to the level of disability 
necessary for a 50 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9435.  

A 50 percent evaluation would necessitate such disability 
manifestations as regular panic attacks, abnormal speech 
patterns, impaired judgment, and impaired abstract thinking.  
The objective evidence of record explicitly shows that the 
foregoing is not present.  The veteran has reported of memory 
and concentration problems but VA examiners have not made any 
findings consistent with those complaints.  Finally, at his 
June 2007 hearing, the veteran stated that he could not go on 
working.  He attributed the claimed inability to work to his 
emotional problems.  The Board emphasizes that there is no 
professional opinion indicating that the veteran's mood 
disorder precludes employment or renders it so difficult as 
to be impossible.  Thus, the Board concludes that the 
symptomatology necessary for a 50 percent disability rating 
for the veteran's service-connected mood disorder is not 
present based on the objective evidence of record, and an 
increased rating is denied.  Id.  The Board also notes that 
the veteran's symptomatology, according to the objective 
evidence, does not seem to have fluctuated materially, and a 
staged rating need not be considered.  Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected mood disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Indeed, the veteran left his teaching 
position voluntarily and presented no evidence from his 
former employer indicating trouble at work due to emotional 
or other problems.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


